DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 17 recites “a computer readable storage medium…”  The claim as recited, given a reasonable interpretation, is not limited to statutory subject matter.  A computer readable storage medium reads on both transitory type (non-statutory) and non-transitory type (statutory) medium.  Therefore, the claim is rejected as it is not limited to statutory subject matter.  Examiner suggests amending the claim to read as “a non-transitory computer readable medium” to explicitly 
OG Notice on Subject Matter Eligibility of Computer Readable Media was posted on USPTO’s website on 1/28/2010.  It is being reproduced partially below to maintain a clear record:
“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  [[]]
 In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1-17 are rejected under 35 U.S.C. §103 as being unpatentable over Fu et al. (WO 2017209570 A1) hereinafter “Fu” in view of Ma et al. (US 20180139774 A1) hereinafter “Ma”
As per claim 1, Fu discloses an uplink transmission method (Fu, [1], an uplink data transmission), applied to a terminal, comprising: 
acquiring at least one piece of demodulation reference signal (DMRS) configuration information and at least one multiple access signature configured by a network device (Fu, [127], the multiple access signature and/or uplink demodulation reference signal used by the UE to perform uplink data transmission may also be allocated by the base station) 
selecting a piece of target DMRS configuration information and a target multiple access signature, which have a corresponding relationship, from the at least one piece of DMRS configuration information and the at least one multiple access signature (Fu, [155], selects a preamble from the preamble resource pool; [158], i.e., one preamble corresponding to one or more demodulation reference signals and corresponding to one multiple access signature), and performing an uplink transmission (Fu, [122], perform uplink data transmission using the multiple access signature corresponding to the preamble)

(Fu, [158], i.e., one preamble corresponding to one or more demodulation reference signals and corresponding to one multiple access signature)
Fu does not explicitly disclose different multiple access signatures correspond to different pieces of DMRS configuration information. 
Ma discloses different multiple access signatures correspond to different pieces of DMRS configuration information (Ma, [0074], each UE is assigned use of a different MA signature)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ma related to different multiple access signatures correspond to different pieces of DMRS configuration information and have modified the teaching of Fu in order to improve transmission efficiency ([0014])

As per claim 2, Fu in view Ma disclose the uplink transmission method according to claim 1, wherein the acquiring the at least one piece of demodulation reference signal (DMRS) configuration information and the at least one multiple access signature configured by the network device comprises: acquiring the at least one piece of DMRS configuration information and the at least one multiple access signature configured by the network device for the terminal through a broadcasting or a radio resource control (RRC) signaling (Ma, [0109], through broadcast or semi-persistent signaling, e.g., using radio resource control (RRC) signaling)

As per claim 3, Fu in view Ma disclose the uplink transmission method according to claim 1, wherein one piece of DMRS configuration information comprises at least one scrambling parameter generated by a DMRS sequence in a case that a cyclic prefix-orthogonal (Fu, [171], a preamble consists of multiple same sub-sequences, in which a cyclic premix (CP) is added before the preamble)

As per claim 4, Fu in view Ma disclose the uplink transmission method according to claim 1, wherein subsequent to selecting the piece of target DMRS configuration information and the target multiple access signature, which have the corresponding relationship, from the at least one piece of DMRS configuration information and the at least one multiple access signature, the method further comprises: determining a data scrambling parameter according to the piece of target DMRS configuration information and the target multiple access signature (Fu, [27], determining uplink demodulation reference signal corresponding to the selected preamble based on a preamble and uplink demodulation reference signal)

As per claim 5, Fu in view Ma disclose the uplink transmission method according to claim 1, wherein the performing an uplink transmission comprises one of: sending identification information of the terminal through a media access control layer control element (Fu, [12], sends a conflict resolution identifier which includes a UE identifier); scrambling identification information of the terminal in a cyclic redundancy check code for transmission; carrying identification information of the terminal in a data channel for transmission; attaching identification information of the terminal to a transmission block for transmission. 

As per claim 6, Fu in view Ma disclose the uplink transmission method according to claim 5, wherein in a case that the identification information of the terminal is carried in the data channel for transmission, the identification information of the terminal is carried in a reserved (Ma, [0076], obtaining the UE ID, e.g. if the UE ID is encoded separately from the data 154)

As per claim 7, Fu in view Ma disclose the uplink transmission method according to claim 5, wherein in a case that the identification information of the terminal is attached to the transmission block for transmission, the identification information of the terminal is encoded independently and attached to the transmission block (Ma, [0076], obtaining the UE ID, e.g. if the UE ID is encoded separately from the data 154), or the identification information of the terminal is encoded jointly and attached to the transmission block.

As per claim 8, Fu in view Ma disclose the uplink transmission method according to claim 1, wherein the multiple access signature is a preamble (Ma, [0072], the MA signature 152 consists of a reference signal and/or a preamble)

As per claim 9, Fu discloses a terminal (Fu, [94], a terminal), comprising: a storage (Fu, [252], a storage), a processor (Fu, [94], at least one processor), and a program stored in the storage and executable by the processor, wherein the processor executes the computer program to: 
acquire at least one piece of demodulation reference signal (DMRS) configuration information and at least one multiple access signature configured by a network device (Fu, [127], the multiple access signature and/or uplink demodulation reference signal used by the UE to perform uplink data transmission may also be allocated by the base station)
(Fu, [155], selects a preamble from the preamble resource pool; [158], i.e., one preamble corresponding to one or more demodulation reference signals and corresponding to one multiple access signature), and perform uplink transmission (Fu, [122], perform uplink data transmission using the multiple access signature corresponding to the preamble)
wherein one piece of DMRS configuration information corresponds to one multiple access signature (Fu, [158], i.e., one preamble corresponding to one or more demodulation reference signals and corresponding to one multiple access signature)
Fu does not explicitly disclose different multiple access signatures correspond to different pieces of DMRS configuration information. 
Ma discloses different multiple access signatures correspond to different pieces of DMRS configuration information (Ma, [0074], each UE is assigned use of a different MA signature)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ma related to different multiple access signatures correspond to different pieces of DMRS configuration information and have modified the teaching of Fu in order to improve transmission efficiency ([0014])

As per claim 10, Fu in view Ma disclose the terminal according to claim 9, wherein the processor executes the computer program to: acquire the at least one piece of DMRS configuration information and the at least one multiple access signature configured by the network device for the terminal through a broadcasting or a radio resource control (RRC) (Ma, [0109], through broadcast or semi-persistent signaling, e.g., using radio resource control (RRC) signaling)

As per claim 11, Fu in view Ma disclose the terminal according to claim 9, wherein one piece of DMRS configuration information comprises at least one scrambling parameter generated by a DMRS sequence in a case that a cyclic prefix-orthogonal frequency division multiplexing waveform is used (Fu, [171], a preamble consists of multiple same sub-sequences, in which a cyclic premix (CP) is added before the preamble)

As per claim 12, Fu in view Ma disclose the terminal according to claim 9, wherein in a case that the piece of target DMRS configuration information and the target multiple access signature, which have the corresponding relationship, are selected from the at least one piece of DMRS configuration information and the at least one multiple access signature, the processor executes the computer program to: determine a data scrambling parameter according to the piece of target DMRS configuration information and the target multiple access signature (Fu, [27], determining uplink demodulation reference signal corresponding to the selected preamble based on a preamble and uplink demodulation reference signal)

As per claim 13, Fu in view Ma disclose the terminal according to claim 9, wherein the processor executes the computer program to perform one of: sending identification information of the terminal through a media access control layer control element (Fu, [12], sends a conflict resolution identifier which includes a UE identifier); scrambling identification information of the terminal in a cyclic redundancy check code for transmission; carrying identification 

As per claim 14, Fu in view Ma disclose the terminal according to claim 13, wherein in a case that the identification information of the terminal is carried in the data channel for transmission, the identification information of the terminal is carried in a reserved resource in the data channel, the identification information of the terminal is encoded independently and carried in the data channel (Ma, [0076], obtaining the UE ID, e.g. if the UE ID is encoded separately from the data 154)

As per claim 15, Fu in view Ma disclose the terminal according to claim 13, wherein in a case that the identification information of the terminal is attached to the transmission block for transmission, the identification information of the terminal is encoded independently and attached to the transmission block (Ma, [0076], obtaining the UE ID, e.g. if the UE ID is encoded separately from the data 154), or the identification information of the terminal is encoded jointly and attached to the transmission block. 

As per claim 16, Fu in view Ma disclose the terminal according to claim 9, wherein the multiple access signature is a preamble (Ma, [0072], the MA signature 152 consists of a reference signal and/or a preamble)


acquire at least one piece of demodulation reference signal (DMRS) configuration information and at least one multiple access signature configured by a network device (Fu, [127], the multiple access signature and/or uplink demodulation reference signal used by the UE to perform uplink data transmission may also be allocated by the base station)
select a piece of target DMRS configuration information and a target multiple access signature, which have a corresponding relationship, from the at least one piece of DMRS configuration information and the at least one multiple access signature (Fu, [155], selects a preamble from the preamble resource pool; [158], i.e., one preamble corresponding to one or more demodulation reference signals and corresponding to one multiple access signature, and perform an uplink transmission (Fu, [122], perform uplink data transmission using the multiple access signature corresponding to the preamble)
wherein one piece of DMRS configuration information corresponds to one multiple access signature (Fu, [158], i.e., one preamble corresponding to one or more demodulation reference signals and corresponding to one multiple access signature)
Fu does not explicitly disclose different multiple access signatures correspond to different pieces of DMRS configuration information. 
Ma discloses different multiple access signatures correspond to different pieces of DMRS configuration information (Ma, [0074], each UE is assigned use of a different MA signature)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ma related to different multiple access 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571)270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462